Citation Nr: 0517229	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active duty for training from September 1971 
to February 1972, and an unverified period of service in July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which are dated in March and September 
2002.  The RO determined that new and material evidence had 
been presented to reopen a claim for service connection, but 
denied service connection on the merits.  In that regard, the 
Board notes that the RO originally denied service connection 
for residuals of a back disability by way of a rating 
decision dated in April 1973.  In July 1973, the RO continued 
the denial based on the veteran's failure to appear for a VA 
examination.  In August 1973, the veteran responded to that 
notice and reported that he was willing to appear for an 
examination, which was then conducted in October 1973.  In 
November 1973, the RO denied service connection for a back 
disability that was congenital or developmental in origin, 
and determined that the episode of back pain while on active 
duty for training was not aggravated beyond the natural 
progression.  The claims folder does not reflect that the 
veteran was notified of this determination.  

VA next heard from the veteran in January 1992 when he 
requested a complete copy of his medical records.  The RO 
provided the copies in February 1992, and did not hear from 
the veteran again until he filed the claim upon which this 
appeal is based in November 2001.  While it is possible that 
the RO did not notify the veteran of the November 1973 rating 
determination, the RO did inform him in April 1973 that his 
claim had been denied and how he could initiate an appeal.  
He did not file an appeal at that time and did not again 
pursue a claim for service connection until late 2001.  In 
the November 2001 application form, the veteran reported that 
he had not previously filed a claim for VA benefits.  As a 
result, there is a question as to whether the initial claim 
was abandoned, and the Board will, therefore, consider the 
claim on a de novo basis.  See 38 C.F.R. § 3.158(a) (2004).

In March 2004, the veteran appeared at a hearing before the 
undersigned at the Los Angeles, California, RO.  A copy of 
the hearing transcript has been associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the claims folder, the Board finds that 
additional procedural and evidentiary development is 
warranted.  

First, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2003).  Among other things, the VCAA 
heightens VA's duty to assist and duty to notify claimants of 
the type of evidence needed to substantiate claims.  VA must 
inform the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) 
which of that information and evidence VA will seek to 
obtain, and (3) which of it the claimant is expected to 
provide, and (4) to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this case, VA sent 
the veteran a letter in July 2002, which informed him of the 
information and evidence that was necessary to substantiate 
the claim to reopen.  Since the issue is whether the veteran 
is entitled to service connection for a back disability, the 
RO should now send the veteran a letter which addresses the 
issue of service connection.  

The veteran reports that he was on reserve duty for two weeks 
in July 1972, and that he injured his back during that period 
of service.  On remand, the RO should seek verification of 
the dates of service and the type of service.  

In July 2003, the RO sent the veteran a letter which 
explained that the authorization forms (VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs) he had submitted were no 
longer acceptable and that he should return updated copies to 
the RO.  The veteran provided updated authorization forms for 
Dr. Finstad from May 1996 to the present, Mesa Chiropractic 
from December 1997 to January 1999, Kern River Health Center 
from April 1995 to April 1996, Central Coast Urgent Care from 
September 1992 to March 1993, and Harkins Chiropractic from 
August to October 1986.  However, it does not appear that the 
RO attempted to obtain the identified records.  On remand, 
the RO must make reasonable efforts to obtain those records 
in accordance with VA's duty to assist.  See 38 C.F.R. 
§ 3.159(c) (2004).

Furthermore, at the time of the BVA hearing, the veteran 
submitted documentation indicating that he was also treated 
at Mt. Mesa Medical from May 1996 to the present, at Mesa 
Chiropractic from February 1997 to January 1999, at Kern 
River Health Center (M. Erickson, D.O.) from November 2003 to 
the present, at Bakersfield Neuroscience and Spine Institute 
from November 2003 to the present, and at the Sepulveda VA 
Medical Center from October to November 1973.  The RO should 
also attempt to obtain these records on remand.   

Finally, the Board notes that the VA medical examination 
report of October 1973 is insufficient because the examiner 
reported that no records were available for review and 
because the examiner did not provide an opinion concerning 
the relationship between the back condition and service.  The 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran which takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
38 C.F.R. § 3.159(c)(4) (2004).  On remand, the RO should 
arrange for the veteran to be examined and request that the 
examiner provide the necessary opinion or explain why one 
cannot be provided.  

Accordingly, the case is REMANDED for the following:

1.  The RO must send the veteran a letter 
which informs him (1) of the information 
and evidence not of record that is 
necessary to substantiate the claim for 
service connection, (2) which of that 
information and evidence VA will seek to 
obtain, and (3) which of it the claimant 
is expected to provide, and (4) to 
request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.  See 38 
C.F.R. § 3.159(b) (2004).  

2.  The RO should seek verification of a 
two-week period of service in July 1972, 
and the type of service.

3.  The RO should attempt to obtain, 
after securing any necessary releases 
from the veteran, copies of medical 
treatment records from (a) Dr. Finstad 
from May 1996 to the present, (b) Mesa 
Chiropractic from February 1997 to 
January 1999, (c) Kern River Health 
Center from April 1995 to the present, 
(d) Central Coast Urgent Care from 
September 1992 to March 1993, (e) Harkins 
Chiropractic from August to October 1986, 
(f) Mt. Mesa Medical from May 1996 to the 
present, (g) Bakersfield Neuroscience and 
Spine Institute from November 2003 to the 
present and (h) Sepulveda VA Medical 
Center from October to November 1973.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of the 
back condition.  The claims folder must 
be made available to the examiner for 
review before the examination.  All 
indicated tests must be conducted.  The 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not (50 percent or 
more probability) that the current back 
condition resulted from an in-service 
injury.  In the alternative, the examiner 
should provide an opinion as to whether 
the back condition existed prior to 
service and, if so, whether the condition 
was aggravated (chronically worsened 
beyond natural progression) by service. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




